Citation Nr: 9912483	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to March 20, 1992, for 
the assignment of a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran was placed on a temporary disability retired list 
by the Navy in May 1989 after he had completed twenty years 
of active service.  

This appeal arises from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted a total disability 
rating due to individual unemployability and assigned an 
effective date of October 14, 1992.  In April 1994 the RO 
assigned an earlier effective date for the total rating of 
March 20, 1992.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for an earlier effective date to the RO in April 1998.  
The RO was ordered to consider the issue of whether or not 
clear and unmistakable error had been committed in a February 
1991 rating decision of the RO.  In July 1998 the RO issued 
the veteran a supplemental statement of the case in which the 
RO held that there had been no clear and unmistakable error 
in the February 1991 RO rating decision.  As the RO has 
complied with the remand the claim has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was separated from active duty on May 9, 
1989.  

2.  The RO received the veteran's informal claim for a total 
rating based on individual unemployability due to service-
connected disabilities in May 1989.

3.  The RO, in a June 1990 rating decision, granted service 
connection for several disabilities, including post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling, and 
osteoarthritis of multiple joints with limitation of motion 
of the lumbar spine, rated as 20 percent disabling.  The 
combined rating for the service-connected disabilities was 80 
percent.

4.  In July 1990 the RO mailed the veteran a formal 
application for increased compensation based on 
unemployability due to service-connected disabilities (VA 
Form 21-8940).  The RO received the veteran's completed VA 
Form 21-8940 in July 1990.  

5.  The veteran possesses an Associate Degree in Civil 
Engineering and has work experience primarily with drafting, 
surveying and soil analysis.

6.  The veteran has not had substantially gainful employment 
since his release from military service in May 1989 because 
he cannot sit, stand or walk long due to back pain and 
because of emotional problems due to PTSD.

7.  In a February 1991 decision, the RO denied the veteran's 
claim for a total rating based on unemployability on the 
grounds that the veteran's ability to put in full work days 
over significant periods of time indicated that he was not 
totally incapacitated for all forms of substantially gainful 
employment; the veteran was notified of this decision but did 
not file a timely notice of disagreement with the decision.

8.  In the February 1991 decision the RO did not consider or 
apply the regulations contained in 38 C.F.R. § 4.16 regarding 
marginal employment.

9.  At the time of the February 1991 decision, application of 
the provisions of 38 C.F.R. § 4.16 to the fact that the 
veteran was unable to perform more than marginal employment, 
a fact which was clearly evident at that time, would have 
manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The February 1991 decision of the RO was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7103, 7104 (West 
1991); 38 C.F.R. § 3.105(a) (1998).  

2.  The criteria for an earlier effective date of May 10, 
1989, for a total rating based on individual unemployability 
due to service-connected disabilities have been met.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices 
of VA as to conclusions based on the evidence on file at the 
time VA issues written notification.  38 C.F.R. § 3.104 
(1998).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  38 U.S.C.A. §§ 5104, 
7105 (West 1991); 38 C.F.R. § 20.302 (1998).  

The filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (1998).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where the evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(1998).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, will be the date of receipt of the claim or the date 
entitlement arose, which ever is the later.  38 C.F.R. 
§ 3.400.  The effective date of compensation is the day 
following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  The effective date of disability compensation 
is the earliest dated as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the formal claim.  38 C.F.R. § 3.155.  

Factual Background.  Service medical records include 
diagnoses of rheumatoid arthritis and patellofemoral 
arthritis.  The veteran had a history of back and knee pain 
since 1972.  In 1985 the veteran appeared before a Medical 
Board which noted that the veteran had multiple 
musculoskeletal complaints, a history of rheumatoid 
arthritis, and clinical evidence of patellofemoral arthritis.  
The Medical Board determined that the veteran was unfit for 
full duty and recommended that he be placed on limited duty.  
He was to avoid running, jumping, marching, drilling, 
prolonged standing, sit-ups, contact sports, and activities 
involving heavy lifting or strenuous exertion.  His back 
condition was controlled fairly well with Feldene and a back 
brace.  Occasionally the pain got severe.  Laboratory studies 
supported the diagnosis of rheumatoid arthritis.  X-rays 
revealed decreased disc space at L4-5 with grade I 
spondylolisthesis and osteoarthritis of the knees.  The 
veteran was released from active duty and placed on the 
temporary disability retired list on May 9, 1989.

In May 1989 the veteran filed an application for 
compensation.  Attached to his application was a statement in 
which the veteran asserted that he was having severe joint 
pain in all his joints.  He stated "I'm 100% unable to do my 
job now."

The veteran was accorded a psychiatric examination for 
disability evaluation purposes in September 1989, a 
rheumatology examination in November 1989, and a general 
medical examination in December 1989.  

Medical records from a service medical facility dated in 
February and March 1990 included a diagnosis of left bundle 
branch block and reflect treatment for arthritis.

The RO, in a June 1990 rating decision, granted service 
connection for post-traumatic stress disorder (PTSD), rated 
as 70 percent disabling; osteoarthritis, rated as 20 percent 
disabling; a left spermatocele, rated noncompensably 
disabling; a localized scleroderma, rated as noncompensably 
disabling; and residuals of a left inguinal hernia repair, 
rated as noncompensably disabling.  The combined rating for 
the service-connected disabilities was 80 percent.

In July 1990 the RO sent the veteran an Application for 
Increased Compensation Based on Unemployability, VA Form 21-
8940.  Later in July 1990 the veteran completed and returned 
this form to the RO.  The veteran reported that he became too 
disabled to work on May 10, 1989, and that he had worked from 
January 17, 1990, to April 27, 1990, at Coastal Water 
Resources and from April 29, 1990, to June 29, 1990, for the 
United States Census Office.  He reported that he had to quit 
the first job due to medical reasons and that he had been 
unable to work at the second job for more than 2 to 3 hours 
at a time.  He stated that he lost 38 full days and 12 half 
days at Coastal Water Resources and that the only way he 
could do 40 hours a week for the Census Office was to work in 
the field for 2 or 3 hours then rest for 2 to 3 hours and 
that he had to work 6 to7 days some weeks to make 40 hours.

A VA examination of the veteran for diseases of the heart was 
conducted in July 1990.  

In a November 1990 rating decision, the RO granted service 
connection for left bundle branch block, rated as 10 percent 
disabling.  The issue of entitlement to a total rating based 
on unemployability due to service-connected disability was 
deferred.  

In December 1990 the RO received information from the United 
States Census Office, the veteran's employer for the period 
from April 28, 1990, to October 24, 1990.  It was reported 
that the veteran had been employed as an enumerator and that 
the reason for termination of employment was completion of 
temporary assignment.  He had earned a total of $2,955.00.  
The form reflects that the number of hours worked daily 
averaged 7 to 8 and that his week hours averaged 37.

A statement from the veteran's supervisor was received in 
January 1991.  The supervisor stated that she had known the 
veteran since April 1990.  She had trained him for Census 
work.  She was his Field Supervisor from May 3, 1990, until 
June 29, 1990.  She stated that the veteran was usually able 
to work 40 hours a week, but worked 5, 6, or 7 days a week to 
be able to make 40 hours.  He was unable to work 8 hours 
straight, except on rare occasions.  He usually worked 2 to 4 
hour intervals with breaks of several hours in between.  He 
was able to satisfactorily complete the required work of a 
numerator, despite his medical condition.  During July, 
August and September he had to turn down work due to his 
medical condition and doctors appointments.  He was able to 
work from October 1st to the 24th.  Since then no work had 
been available.  

The RO denied the veteran's claim for entitlement to a total 
rating based on unemployability in a February 1991 rating 
action.  The rating decision contains the following reasons 
for the decision:

Although claiming to be totally disabled, the 
veteran completed a four-day training program 
as a census enumerator, then worked for almost 
two months, generally putting in a full 40-hour 
week.  He declined work during the months of 
July, August and September, reportedly for 
medical reasons, but the only medical evidence 
available for that period consists of a heart 
examination showing a left bundle branch block 
with normal heart output, and an audiology 
examination showing normal hearing in both 
ears.  The veteran returned to work on 10-1-90, 
and put in full work weeks until the project 
was completed effective 10-24-90.  During the 
periods, when he actually worked, he put in 
seven-eight hour days, averaging 37 hours per 
week.

The veteran's ability to put in full work days 
over significant periods of time, in a job 
requiring frequent contact with people, 
indicates that he is not totally incapacitated 
for all forms of substantially gainful 
employment.  Individual unemployability is not 
established.

The RO sent the veteran a letter in February 1991 which 
informed him that his claim for a total (100%) evaluation due 
to individual unemployability had been denied.  

In March 1991 the RO received a letter from the veteran's 
Senator inquiring as to the status of his claim.  Attached to 
the letter was a letter from the veteran dated in February 
1991, prior to the date of the letter notifying the veteran 
of the RO's denial of his claim for a total rating based on 
unemployability.

In May 1991 the veteran submitted medical records "in 
support of pending claim."  A report of a private magnetic 
resonance imaging revealed evidence of moderate degenerative 
lumbar disc disease of L4-5 and L5-S1 and findings compatible 
with lumbar spine stenosis and moderate central disc 
protrusion at L5-S1.

In a statement dated in July 1991, the veteran reported that 
he had been hospitalized on July 30, 1991, for his service-
connected disabilities.  He requested a reevaluation and 
Paragraph 29 benefits.  

Hospital records from a VA Medical Center reveal that the 
veteran was admitted on July 30, 1991, and underwent L-4, L-5 
decompressive laminectomy and right L-5, S-1 foraminotomy, on 
August 2, 1991.  He was released from the hospital on August 
9, 1991, and shortly thereafter underwent a Thallium Stress 
test.  

Later in August 1991 the veteran was accorded a VA 
examination for disability evaluation purposes.  Results of a 
July 1991 VA myelogram and X-rays were included with the 
examination report.  The diagnosis was L4-5 lumbar spinal 
stenosis with right S-1 radiculopathy, status post L4-5 
lumbar decompression with right L5-S1 foraminotomies.  

The RO granted the veteran a 100 percent rating based on his 
surgery and the need for convalescence for the period from 
July 30, 1991, to October 1, 1991.  As of October 1, 1991, 
the combined rating for the veteran's service-connected 
disability of 80 percent was restored and it was noted that 
individual unemployability was not established.

In February 1992 the veteran was accorded a psychiatric 
examination by VA for disability evaluation purposes.  The 
veteran stated that since his discharge from the service in 
May 1989, he tried to work for a water maintenance company 
but that he was unable to handle the pressure of the job and 
had difficulty with his supervisor, such that at one time he 
felt that he was going to throw the supervisor through the 
window, and that his job was terminated at that time.  He 
described a period of working for the U.S. Census Office from 
March 1990 to August 1990 and stated that since he was 
working on his own and was in control he had no difficulties 
during that time period and the job was terminated due to the 
census work having been completed.  He stated that he had 
started college in September 1990 and was majoring in 
Business Administration in order to acquire new job skills 
and increase his level of employability.  The psychiatrist 
commented that the veteran continued to be occupationally 
impaired in that he was only able to work in jobs in which he 
was in control and had little contact with other people.

An examination of the veteran's knees in February 1992 
resulted in a diagnosis of bilateral condylar malacia.

The RO continued the 70 percent rating for post-traumatic 
stress disorder and the 20 percent rating for osteoarthritis 
in a February 1992 rating decision.  

On March 20, 1992, the RO received a memorandum dated March 
19, 1991, from the veteran's representative.  It was reported 
that the veteran was currently unemployed and unemployable as 
a result of his service-connected disabilities.  The RO sent 
the veteran a VA Form 21-8940 in March 1992.  

The veteran submitted an application for increased 
compensation based on unemployability, VA Form 21-8940, in 
October 1992.  He again reported that he became too disabled 
to work on May 10, 1989, and repeated what he had reported in 
his previous application for a total rating dated in July 
1990.  He also reported that he was then a college student.

Medical records for the period from August 1991 to October 
1992 were received in support of his claim in November 1992.

In February 1993, the veteran submitted a statements from 
himself and his wife in support of his claim.  In March 1993, 
he submitted records regarding his claim for disability 
benefits from the Social Security Administration, including a 
decision from an Administrative Law Judge, who held that the 
veteran had not engaged in substantial gainful activity since 
May 8, 1989; that his ability to work had been limited since 
May 1989 by degenerative disease of the lumbar spine, 
degenerative joint disease and PTSD; and that since May 1989 
the combined effects of his back pain and PTSD have prevented 
him from performing substantially gainful work on a sustained 
basis.

In March 1993, the veteran was accorded VA examinations for 
disability evaluation purposes.

By a decision dated in March 1994 the RO granted a total 
rating based on unemployability due to service-connected 
disability, effective October 14, 1992.  In April 1994 the RO 
granted an earlier effective date to March 20, 1992.  In May 
1994 the veteran filed a notice of disagreement with that 
decision.  The RO issued a statement of the case in August 
1995.  The veteran submitted his substantive appeal in August 
1995.  

At his hearing before a Member of the Board in February 1998 
the veteran's representative raised the issue of whether or 
not clear and unmistakable error was committed in the 
February 1991 rating decision which denied a total rating.  

In July 1998 the RO issued the veteran a supplemental 
statement of the case which explained that the RO did not 
find clear and unmistakable error in the February 1991 
decision of the RO.  In October 1998 the veteran submitted a 
letter indicating continuing disagreement with that decision.  

Analysis.  The veteran argues that he has been totally 
disabled and unemployable since his release from military 
service.  On the facts of this case, the appellant could 
receive an effective date retroactive to the day following 
his release from military service only if there were CUE in 
the final RO decision of February 1991, or if the prior RO 
decision of February 1991 did not become final.  Mason v. 
Brown, 8 Vet.App. 44, 51 (1995).

The provisions of 38 C.F.R. § 20.201 clearly state that a 
notice of disagreement must express dissatisfaction with an 
adjudicative decision and a desire for appellate review.  A 
review of the documents in the claims folder received between 
February 1991 and February 1992 does not include any written 
statement from the veteran which indicated disagreement with 
the February 1991 RO decision and a desire for appellate 
review.  The Board has noted the veteran's assertions that he 
was continuing to pursue his claim.  The submission of 
additional evidence does not indicate a desire for appellate 
review and does not extend the time limit for initiating an 
appeal.  38 C.F.R. § 20.304.  In the absence of a timely 
notice of disagreement the February 1991 RO decision became 
final.  

Only if clear and unmistakable error is found in the February 
1991 decision may it be reversed or amended.  38 C.F.R. 
§ 3.105.  The veteran and his representative at his hearing 
before a Member of the Board in February 1998 raised a claim 
of clear and unmistakable error in the February 1991 decision 
of the RO.  The Board remanded the claim to the RO for 
adjudication of the issue of clear and unmistakable error in 
the February 1991 RO rating action.  The RO denied the claim 
in July 1998.  The veteran indicated disagreement with the 
determination in his October 1998 letter.  The issue is 
therefore in appellate status.  See Holland v. Gober, 10 Vet. 
App. 433, 435 (1997).  

The veteran has argued in essence that the RO failed to 
obtain all the evidence which was pertinent to the veteran's 
claim.  Specifically, the veteran's representative has argued 
that his VA vocational rehabilitation records were not 
considered.  The representative has asserted that the RO only 
considered those records which were adverse to the veteran's 
claim.  The veteran and his representative have also asserted 
that his employment in 1990 was marginal.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Russell v. Principi, 
3 Vet. App. 310 (1992), held that in order for there to be a 
valid claim of "clear and unmistakable error," there must 
have been an error in the prior adjudication of the claim.  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  A clear and 
unmistakable error (CUE) under 38 U.S.C.A. § 3.105 must be 
the sort of error which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Errors that would not have changed the outcome are harmless, 
and by definition, such errors do not rise to the need for 
revising the previous decision.  

In Fugo v. Brown, 6 Vet. App. 40, 44 (1993) the Court stated 
that if an appellant wishes to reasonably raise CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that if true 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  

The Court in Russell held that a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior decision.  Evidence that was not part of 
the record at the time of the prior determination may not 
form the basis of a finding that there was an act of CUE.  In 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), the Court 
stated that an incomplete record, factually correct in all 
other respects, is not clearly and unmistakably erroneous.  
The Court found it was true even in the case where the cause 
of the record's incompleteness was the VA's, breach of the 
duty to assist.  

The Board has considered the veteran's assertion that his VA 
vocational rehabilitation file was not been reviewed as part 
of the February 1991 adjudication of his claim.  However, the 
rehabilitation file does not include any material prior to 
1994.

The veteran has also asserted that the RO did not consider 
whether or not his employment in 1990 was marginal 
employment.  38 C.F.R. § 4.16(a) provides that marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned income does not exceed the 
amount established by the U. S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  

The Veteran's Benefits Administration Manual, M21-1, Part VI, 
sets out the poverty threshold for the year 1990, as 
determined by the U. S. Department of Commerce, as $6,652.  

The Board has calculated the veteran's earned income for the 
year 1990 based on the information on his VA Form 21-8940 and 
the VA Form 21-4192.  According to the veteran's VA Form 21-
8940 submitted in July 1990 he worked from January 17, 1990, 
until April 27, 1990, for Coastal Water Resources.  His 
highest gross earnings per month was $1,200.  Three and one 
half times $1,200 is $4,200.  However, the veteran reported 
that he had lost 38 full days and 12 half days while employed 
at Coastal.  That would indicate the loss of more than a full 
month's wages.  Subtracting $1,200 dollars from $4,200 
reflects that his earnings from Coastal Water Resources would 
have been $3,000, at most.  The VA form 21-4192 completed by 
the Census Bureau for the veteran's employment as an 
enumerator from April 28, 1990, until November 1990 reveals 
that the veteran earned $2,955.60.  The total income earned 
for 1990 based on these figures is $5,955, a figure well 
below the poverty threshold for 1990.  This fact is confirmed 
by the Administrative Law Judge for the Social Security 
Administration who held that the veteran had not engaged in 
substantial gainful activity since May 1989.

Marginal employment can also be found based on the facts of 
employment.  The veteran's supervisor indicated in her 
statement submitted in January 1991 that the veteran was 
unable to work for eight straight hours.  He could only work 
for 2 to 4 hours at a time.  He had to take breaks of several 
hours.  It is clear based on the statement of his supervisor 
that the veteran was unable to work a normal 8-hour work day.  
The evidence indicates that the veteran was marginally 
employed based on special allowances similar to what would 
exist in a protected environment.  The fact that his earnings 
for the period from April to November 1990 totaled only 
$2,955 also clearly reflects marginal employment.  While not 
of record at the time of the February 1991 decision, the 
decision of the Administrative Law Judge confirms this fact.  
The basis for the RO's denial of the veteran's claim for a 
total rating based on unemployability in February 1991, that 
is, that the veteran's ability to put in full work days over 
significant periods of time indicated that the veteran was 
not totally incapacitated for all forms of substantially 
gainful employment, was clearly an error.

Based on the evidence as it existed at the time of the 
February 1991 RO decision the veteran was only marginally 
employed in 1990.  The RO did not apply the provisions of 
38 C.F.R. § 4.16 regarding marginal employment.  The 
regulatory provisions extant at the time of the February 1991 
RO decision were incorrectly applied.  In view of the reasons 
stated for the denial in the February 1991 RO decision, had 
the provisions of 38 C.F.R. § 4.16 regarding marginal 
employment been correctly applied to the facts as they were 
known at the time, the outcome would have been manifestly 
different.  Thus, the February 1991 denial was clearly and 
unmistakably erroneous.

The first consideration in determining the effective date of 
the veteran's total rating is the date of receipt of the 
claim.  The second is whether or not it was an original claim 
or a claim for increase.  The third consideration is when 
entitlement arose.  

The veteran included a statement with his May 1989 
Application for Compensation in which he reported that he was 
100 percent unable to do his job.  In VA regulations, "claim" 
and "application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  The applicable statutory and regulatory 
provisions, fairly construed, require that the Board look to 
all communications in the file that may be interpreted as 
applications or claims -- formal and informal.  Under 38 
C.F.R. § 3.155(a), an informal claim may, in some 
circumstances, be considered to be the date of a claim.  
Section 3.155(a) does not require precision as a prerequisite 
to acceptance of a communication as an informal claim.  

The question then becomes whether the May 1989 statement 
evidenced "a belief" by the veteran that he was entitled to 
total disability benefits by virtue of unemployability.  See 
38 C.F.R. § 3.1(p).  The veteran is not required to mention 
"unemployability."  See Gleicher v. Derwinski, 2 Vet. App. 
26, 27 (1991) (reversing BVA decision denying individual 
unemployability benefits where appellant had requested that 
BVA increase 70 percent disability rating to 100 percent but 
did not request specifically a total rating based on 
individual unemployability); Snow v. Derwinski, 1 Vet. App. 
417 (1991) (remanding matter to BVA for consideration of 
individual unemployability claim where appellant had not 
raised it explicitly but had stated in submissions to VA that 
he believed he was 100 percent disabled and that last 
employer would not rehire him due to his service-connected 
PTSD); Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding 
that veteran submitted an informal claim for individual 
unemployability when he submitted report reflecting an intent 
to show that he was unable to work).  In the judgment of the 
Board, the veteran's May 1989 statement constituted an 
informal claim for individual unemployability within the 
purview of 38 C.F.R. §§ 3.1(p) and 3.155(a).

It was not until July 1990 that the RO sent the veteran a 
formal claim for increased compensation based upon 
unemployability, VA Form 21-8940.  The veteran returned the 
form in July 1990.  According to 38 C.F.R. § 3.155 when the 
veteran has made an informal claim, such as the statement in 
May 1989, and returns a formal claim within one year of the 
date an application form has been forwarded to him, it will 
be considered filed as of the date of receipt of the informal 
claim.  May 1989 is the date of the veteran's claim for a 
total rating based on unemployability.  

The regulations further provide that when there is error in a 
decision as provided in 38 C.F.R. § 3.105 that the effective 
date is the date from which benefits would have been payable 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  

In this case the claim is an original claim that was filed 
immediately upon the veteran's separation from the service.  
For that reason the regulations contained in 38 C.F.R. 
§ 3.400(b)(2) are applicable rather than the provisions 
contained in section 38 C.F.R. § 3.400(o) which is applicable 
to claims for increased ratings.  

The next question is whether the day following his separation 
from the service, or the date entitlement arose, is the later 
date.  As a review of the evidence reveals the veteran was 
separated from the service due to disability.  The RO granted 
the veteran a 70 percent rating for post-traumatic stress 
disorder and a 20 percent rating for osteoarthritis as of the 
date of his separation from the service.  He was granted a 
combined rating of 80 percent.  The veteran met the schedular 
criteria for a total rating contained in 38 C.F.R. § 4.16(a) 
at the time of his separation from the service.  

The regulations are clear that the ability to overcome the 
handicap of disability varies widely among individuals.  The 
rating is based primarily upon the average impairment in 
earning capacity, that is, upon the economic and industrial 
handicap which must be overcome and not from individual 
success in overcoming it.  38 C.F.R. § 4.15.  

At the time of his separation from the service the veteran 
had been listed as disabled for the four previous years.  The 
service medical records noted a history of severe pain due to 
arthritis.  The VA psychiatric evaluation in September 1989 
included an assessment of severe economic impairment due to 
the veteran's post-traumatic stress disorder.  The 
combination of the disabling arthritis and the disabling 
post-traumatic stress disorder demonstrate that the veteran 
was unemployable at the time of his separation from the 
service.  The correspondence from the veteran clearly 
indicates that during the adjudication of this claim for VA 
benefits the veteran was in financial difficulty.  For that 
reason he obtained work and was able to successfully complete 
his assignment with the Census Bureau only because he was 
able to work at his own rate.  The veteran's individual 
success in overcoming his severe handicaps is not the 
standard to be applied, the question is whether the average 
individual would be able to function in a work environment 
with his disabilities.  In this case way the veteran was only 
able to sustain employment which would be considered 
marginal.  His employment was marginal based on his earned 
income for 1990 which was below the poverty threshold, and 
the unusual flexibility allowed to complete his assignments.  
The Board has concluded that the average individual with the 
veteran's disabilities would not have been able to sustain 
employment.  

Based on the evidence in the claims folder the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities at the time 
he was separated from the service.  

The veteran's Form DD 214 reveals that he was separated from 
the service on May 9, 1989.  As the veteran was unable to 
maintain substantially gainful employment as a result of his 
service-connected disabilities at the time he was separated 
from the service on May 9, 1989, an earlier effective date of 
May 10, 1989, for a total rating based on individual 
unemployability is warranted.  


ORDER

An effective date of May 10, 1989, for a total rating based 
on individual unemployability due to service-connected 
disabilities is granted, subject to regulations governing the 
award of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

